Opinion by
Mr. Justice Chidsey,
On December 19, 1949 an action in equity was filed in the Common Pleas Court of Dauphin County in the name of the Commonwealth on relation of Clyde S. Shumaker, District Attorney of Butler County, and W. P. Geary, District Attorney of Clarion County, five persons individually and as officers of the Allegheny County Sportsmen’s League, Inc., a nonprofit corporation, and by that corporation, against the New York & Pennsylvania Company, Inc., and R. M. Jones, its manager, together with five individuals averred in the bill to be members of the Sanitary Water Board. The complaint sought to restrain as a public nuisance the alleged pollution of the Clarion River by the corporate defendant, and was brought under the provisions of Section 601 of the Pure Streams Act of June 22, 1937, P. L. 1987, 35 PS §691.1 et seq.
Preliminary objections were filed to the bill and the corporate defendant also filed a petition under the Act of March 5, 1925, P. L. 23, challenging the court’s jurisdiction of the subject matter. The court held it was without jurisdiction, but on appeal to this Court (367 Pa. 40) we reversed a,nd remitted with procedendo. Argument on the preliminary objections was then heard by the lower court, one of which was that the Allegheny County Sportsmen’s League and its officers were improperly joined as parties to the complaint. On October 8, 1951 the court sustained this objection and ordered that the Sportsmen’s League and its officers be dismissed as parties plaintiff.
An attempted appeal from the foregoing ruling of the Dauphin County Court was quashed by this Court *362which also dismissed subsequent motions and petitions to reinstate the appeal. Accordingly, the ruling that the Sportsmen’s League and its officers had no status in the case became final and binding. Defendants’ other preliminary objections having been overruled, they filed answers to the complaint on November 1st and November 7, 1951.
Although the cause could have then proceeded to hearing at the instance of the remaining parties plaintiff, namely, the district attorneys of the two counties, nothing occurred in the matter until July 16, 1952 when Harry Alan Sherman, Esquire, one of the three attorneys of record for the Sportsmen’s League, wrote to Judge Neely of the Dauphin County Court asking that the case be set down for hearing. On July 23, 1952 the defendants filed a petition for a rule to show cause why Mr. Sherman and his two associates, William D. Henning, Esquire and Francis X. McCulloch, Esquire, should not file a warrant of attorney and establish their legal authority to represent the District Attorneys of Clarion and Butler Counties, the only two parties plaintiff remaining in the case. An answer was filed by Messrs. Sherman, Henning and McCulloch with new matter to which defendants filed a reply.
Defendants’ petition, after setting forth the ruling dismissing the Sportsmen’s League as a party plaintiff and reciting the action of Mr. Sherman in asking that the case be ordered on for trial, alleged that the respondents were attorneys of record for and represented only the Sportsmen’s Leágue; that they were not empowered to represent the District Attorneys of Butler or Clarion Counties; that the said District Attorneys had not withdrawn their appearance as attorneys of record for their respective counties; and that no warrant of attorney to represent either of the two existing plaintiffs had been filed by the respondents. *363Additional allegations in the petition were to the effect that neither of the two District Attorneys was authorized by law to appoint a private attorney to represent him in litigation on behalf of his respective county; that the applicable statutes of the Commonwealth relating to the appointment of assistant district attorneys had not been complied with in the case of either county; that neither Mr. Sherman nor any of his associates had been, nor could they be, appointed as assistants to the District Attorney of either county and that none of the respondents were attorneys of record authorized to practice law in either Butler or Clarion County.
The answer of Messrs. Sherman, Henning and Mc-Culloch had attached thereto copies of certain papers which purported to be warrants of attorney from the persons who were District Attorneys of Clarion and Butler Counties as of the date of the commencement of the action and also from their successors presently in office. The warrant of attorney given by Clyde S. Shumaker, District Attorney of Butler County, is as follows: “I, Clyde S. Shumaker, duly elected District Attorney of Butler County, Pennsylvania, do hereby constitute and appoint Harry Alan Sherman, William D. Henning and Francis X. McCulloch, attorneys of the City of Pittsburgh, Allegheny County, Pennsylvania, to represent me in the above capacity as attorneys in the above entitled case; the said Francis X. McCulloch, William D. Henning and Harry Alan Sherman shall have and are hereby given complete power to prosecute, negotiate, settle and superintend the above entitled action for me and in my name, place and stead and to represent me in the Court of Common Pleas of Dauphin County or in the appellate courts of this Commonwealth in the said action. It is understood and agreed that all costs or other claims arising from *364the said action will be paid by the Allegheny County Sportsmen’s League, Inc., and its officers and not by me or the County of which I am District Attorney. Witness my hand and seal this day of , 19 . (s) Clyde S. Shumaker [Seal]”. (Emphasis supplied). The warrant given by W. P. Geary, District Attorney of Clarion County, was identical but bore the date October 5, 1949. The warrants given by Clark H. Painter and Merle E. Wiser who succeeded Messrs. Shumaker and Geary as District Attorneys of Butler and Clarion Counties respectively, were undated, identical and purported to authorize Messrs. Sherman, Henning and McCulloch to continue to perform such duties in the equity proceeding as had been performed in the past for his predecessor . . in like manner, and under the same arrangements.”, and granted all powers necessary “. . . to prosecute, settle and discontinue, compromise and to do any and all things that I am empowered to do by reason of my office as District Attorney .. .”. (Emphasis supplied). The answer of the three attorneys stated that by reason of these warrants they were counsel for the District Attorneys and alleged that the petitioner had been apprised at the argument on the preliminary objections that respondents were authorized to act for the two District Attorneys. The petitioners’ allegation that neither of the District Attorneys was authorized to appoint a private attorney to represent him in litigation in which he was acting in an official capacity was denied. All of the other allegations of the petition, including particularly those stating that the respondents had not been and could not be appointed assistants to the District Attorney of Clarion County or Butler County under the applicable laws of this Commonwealth, and that they were not authorized to practice in either county, were admitted.
*365Under New Matter it was alleged that the defendants’ petition had been filed after unreasonable delay and not in good faith. Defendants filed a reply to this New Matter, averring that the petition was filed in the week immediately following the first action taken by Messrs. Sherman, McCulloch and Henning after the Allegheny County Sportsmen’s League had been dismissed as a party plaintiff, i.e., the letter to Judge Neely under date of July 16, 1952 asking that the case be set down for hearing. In this respect the reply admitted that at all times since the filing of tiie bill, all steps in the prosecution of the case had been taken by and on the initiative of the respondent attorneys, but pointed out that because of the fact that these persons did represent the Allegheny County Sportsmen’s League, which a,t such times was still a party plaintiff in this proceeding, no objection could have been raised by the defendants to this procedure. The defendants’ reply also averred that it was not until after July 16, 1952, the date of the first affirmative step in the prosecution of this case after the District Attorneys of Clarion and Butler Counties had become the only parties plaintiff, that the question of representation by the attorneys for the Sportsmen’s League of these public officials could have been properly raised.
The defendants also filed exceptions to and a motion to strike off the warrants of attorney. The court sustained the exceptions, granted the motion to strike off and ordered and directed “. . . that the instant action shall not be further prosecuted by the remaining plaintiffs unless it is actively and personally directed and conducted by the present district attorneys of Butler and Clarion counties or their successors in office.”. The present appeal is from this order.
In its comprehensive opinion the court below in part said: “This language [referring to the agreement *366in the warrants that all costs in the action would be paid by the Sportsmen’s League and its officers and not by the counties or the district attorneys] seems to make it clear that the respondents are even now, after their original client, the Allegheny County Spoilsmen’s League, Inc., was eliminated as a party plaintiff, attempting to continue the fight by the fiction that they are representing the District Attorneys and the Commonwealth of Pennsylvania. An examination of the record and the various papers filed seems to clearly disclose that all aggressive action taken to date in and out of court other than the execution and filing of the complaint has been taken by and on behalf of the Sportsmen’s League and not by or on behalf of the District Attorneys. Such examination will likewise show that the Sportsmen’s League exhausted every means possible to remain a party plaintiff, even to an appeal to the Supreme Court. Had the District Attorneys shown any real interest in the case such efforts would have been unnecessary. In addition, the papers executed by the present District Attorneys are undated and it is not unreasonable to conclude that they were signed solely as a result of the rule to show cause. It must necessarily follow that the respondents had no so-called warrants of attorney between the date of the bringing of the action and the time of the filing of the petition for the rule. The former District Attorneys had ceased to hold office at the time the rule was granted. The original papers gave the respondents ‘complete power to prosecute, negotiate, settle and superintend’ the action, while the second set of papers given by the District Attorneys who succeeded the original two District Attorneys provided that they should ‘continue to perform such duties in the above-entitled matter as in the past they have performed’ for the former District Attorneys ‘in like manner, and *367under the same arrangements’, and they were given power to ‘prosecute, settle and discontinue, compromise, and to do any and all things that I am empowered to do by reason of my office as District Attorney’ in this case. This is a strange and unusual delegation of power by elected officials and we find indicates a complete surrender or abdication of power on the part of these public officials so far as this particular case is concerned. Our conclusion is that it indicates an intention to turn over the name of District Attorney to the private attorneys, the respondents, for use of the Sportsmen’s League, which is no longer a party in the case. This cannot be done.”.
To meet the charge that their attempted continuation in the case is in circumvention and evasion of the ruling of the court that their clients, the Sportsmen’s League and its officers, are not proper party plaintiffs, Messrs. Sherman, Henning and McCulloch assert that they are also attorneys for the district attorneys. They admit that they were at no time appointed assistant district attorneys and that they could not have been so appointed under any authorizing statute. They rely solely upon the warrants of attorney ill-advisedly and improperly executed by the district attorneys. These warrants constitute a complete abdication of the duties, powers and responsibilities attached to the latters’ offices, a total abandonment and surrender to private counsel of the discretion and judgment vested in them as public officials in a matter affecting the general public. In this case the interest of the Commonwealth as a whole as well as the interest of the residents of Clarion and Butler Counties is involved. There could be no guarantee that private counsel would so conduct the litigation as to protect those interests.1 The only *368persons obliged and empowered so to do were and are tbe sworn public officials to whom tbe right to sue in tbe name of tbe Commonwealth is entrusted by tbe statute under which tbe proceeding was authorized and instituted.2
There is no analogy, as suggested, in tbe office of Attorney General. Aside from tbe common law powers of the latter (See Commonwealth ex rel. Minerd et al. v. Margiotti, 325 Pa. 17, 188 A. 524) not possessed by a district attorney who is solely tbe creature of statute, tbe Attorney General is specifically given tbe power to appoint deputy attorneys general and special counsel to represent tbe Commonwealth or any department, board or commission thereof: Act of April 9, *3691929, P. L. 177, §906, 71 PS §296. In contrast, the precise conditions in which assistant district attorneys and special assistants to the district attorney may be appointed is carefully spelled out by the statutes pertaining to his office, and, as admitted by appellants, nothing is contained therein that would authorize their appointment by the district attorneys in the instant case as assistants.
We do not hold that because of the statutory coverage of such appointments a court is confined thereto and wholly without power to appoint an attorney to act as an assistant to the district attorney. Such inherent power has been recognized (see Commonwealth v. Brownmiller, 141 Pa. Superior Ct. 107, 14 A. 2d 907). Nor do we hold that a district attorney in a prosecution or proceeding brought in the interest of all members of the public alike may not obtain the advice and assistance of private counsel under exceptional conditions requiring additional professional skill and knowledge, if the latter’s compensation is provided .for and his participation is in subservience to the district attorney’s discretion, judgment and control of the litigation. We do hold that in such a public prosecution or proceeding there is no statutory or common law authority permitting a district attorney to completely delegate all of his official powers and duties to private counsel on the naked authority of the district attorney himself.
It is contended that the defendant corporation is estopped from challenging the right of Messrs. Sherman, Henning and McCulloch to continue in the prosecution of the case. This contention is based on consent or waiver. It is argued that no objection was made to the appearance of these gentlemen in the earlier stages of the proceeding. It should be observed that after their clients, the Sportsmen’s League and its officers, *370were dismissed as parties plaintiff, the defendant took prompt action to question their status as soon as it learned, by reason of the request made by Mr. Sherman to the court that the case be listed for trial, that he and his associates proposed to continue in the prosecution of the case. However, conclusive against the contention is that neither consent nor acquiescence could breathe life into an act by the public officials here involved which was entirely devoid of legal sanction. There was no authority in the district attorneys to delegate all of their powers, duties and responsibilities to private counsel whether such delegation was informally or formally accomplished. In this latter regard the warrants of attorney were merely evidential of such unlawful delegation, so that whether such warrants were timely demanded under the Act of April 14, 1834, P. L. 333, is beside the point.
The order of the court below is affirmed at appellants’ costs.

 It is manifest that in a proceeding to abate a public nuisance of the character here alleged to exist not only does a conflict arise *368between private and public interests but a conflict in the public interest itself, namely, the desirability of cleaning up the streams of the Commonwealth on the one hand and the social and economic necessity of protecting industrial development on the other. The weighing of such considerations is properly for public officials as representatives of all the people.


 Section 601 of the Act of June 22, 1937, supra, under which the present action was instituted provides: “All pollutions hereinbefore declared to be nuisances or maintained contrary to the provisions of this act, shall be abatable in the manner now provided by law or equity for the abatement of pudUc nuisances. In addition, suits to abate pollution of any of the waters of the Commonwealth may be instituted in equity or at law in the name of the Commonwealth upon relation of the Attorney General, or upon relation of any district attorney of any comity, or upon relation of the solicitor of any municipality affected, after notice has first been served upon the Attorney General of the intention of the district attorney or solicitor to so proceed. Such proceedings may be prosecuted in the court of common pleas of Dauphin County, or in the court of common pleas of the county where the nuisance has been or is being committed, or of any county through which or along the borders of which flows the water into which such pollution has been discharged at any point above, and to that end jurisdiction is hereby conferred in law and equity upon such courts: . . (Emphasis supplied).